Citation Nr: 0949123	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenic reaction 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  Custody of the case was subsequently 
transferred to the VARO in Atlanta, Georgia.

During this appeal, a February 2004 rating decision denied 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected schizophrenia 
with PTSD, his only service connection disability.  The 
Veteran did not appeal that decision. 

The Veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2009.  
A transcript of the hearing is associated with the claims 
file.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits allowed based on false or 
fraudulent evidence.  38 U.S.C.A. § 7104(a) West 2002; 38 
C.F.R. § 20.904 (2009). 

An April 28, 2009, Board decision denied an increased rating 
for schizophrenic reaction with PTSD, evaluated as 50 percent 
disabling.  

In a letter dated in October 2009 the Veteran was notified 
that under the provisions of 38 C.F.R. § 20.904 (2009) good 
cause had been show to vacate the April 28, 2009, Board 
decision.  He was notified that the April 28, 2009, Board 
decision would be vacated and a new decision would be issued.  

Accordingly, the Board decision of April 28, 2009, is vacated 
and this decision is entered in its place.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims ("Court").  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).  The merits of the 
issue set forth above on the cover page are considered in the 
decision below. 


FINDINGS OF FACT

The Veteran's has signs and manifestations of schizophrenic 
reaction with PTSD with depression, short-term memory loss, 
auditory and at times visual hallucinations, vague paranoia, 
and social isolation which are productive of social and 
industrial impairment with difficulty adapting to stressful 
circumstances and difficulty establishing and maintaining 
effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenic reaction with PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DCs) 9203 and 9411 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; and providing examples 
of types of medical or lay evidence that may be submitted, or 
that VA can be asked to obtain, which are relevant to 
establishing an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. 
Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in September 2002.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  He 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that private medical records 
could be submitted or VA could be authorized to obtain such 
records.  

The RO sent the Veteran notice which was compliant with the 
requirements in Dingess by letter dated in March 2006.  
Further, he was provided with notice compliant with the 
holding in Vazquez-Flores by RO letter dated in April 2008.   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran and his wife testified at a travel Board hearing 
before the undersigned in February 2009.  A transcript of 
that hearing is on file.  The RO has obtained the Veteran's 
service treatment records and VA treatment records.  There is 
no indication that there are any private clinical records 
relevant to this claim.  

The Veteran was afforded VA rating examinations which are 
sufficient for rating purposes.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

VA outpatient treatment records show the Veteran received 
psychiatric treatment at Dublin VAMC from October 2001 to 
October 2004.  In October 2001, he complained of tactile, 
auditory, and visual hallucinations.  He was alert, oriented, 
and in no acute distress.  His GAF (Global Assessment of 
Functioning) score was 60.  

On VA examination in January 2002 the Veteran reported having 
last been hospitalized in October 2001 and had had not worked 
since then, having lost his job due to that hospitalization.  
He complained of nightmares of unspecified content, 
difficulty sleeping, hearing voices that he is unable to 
describe, seeing something move out of the corner of his eye, 
and unspecified other visual hallucinations, including 
shadowy figures.  He acknowledged that his medications were 
working well.  On mental status examination he was polite and 
cooperative.  His affect was appropriate.  His mood appeared 
to be within normal limits.  He was alert, oriented, 
relevant, and coherent.  There were no evident signs of 
psychosis.  He did not appear to be in acute distress.  His 
descriptions of symptoms and problems were notably vague and 
ambiguous.  His GAF score was estimated to be 65.  

VA outpatient treatment records show that in March 2002 the 
Veteran complained of depression, loss of appetite, and 
inability to sleep.  He was alert, oriented, and in no acute 
distress.  His GAF score was 55.  

A June 2002 VA outpatient treatment record shows the Veteran 
complained of auditory and visual hallucinations, nightmares, 
irritability, some loss of appetite, and homicidal thoughts.  
He asked a VA physician's assistant to do what was needed to 
get him a 100 percent disability rating.  He threatened to 
obtain a firearm and kill people at the VA medical facility.  
Although he stated that he was in compliance with his 
medications, the record indicated that he had not renewed his 
prescription in four months.  His GAF score was 51. 

In August 2002, the Veteran went to the Atlanta VAMC for 
treatment, expressing dissatisfaction with Dublin VAMC.  From 
August 2002 to September 2002 he received psychiatric 
outpatient treatment at the Atlanta VAMC.  In August 2002, he 
complained of constant anger, poor sleep, and an occasional 
desire to hurt others.  He admitted to cocaine and marijuana 
use over the prior year.  He reported that he was in good 
compliance with his medications, missing about five doses per 
month.  He also stated that his medications were no longer 
effective in treating his symptoms, particularly his 
irritability.  He also complained of nightmares.  On mental 
status examination he was alert and fully oriented.  He was 
casually dressed, thin, with good grooming.  He was 
cooperative and made good eye-contact.  His psychomotor 
activity was within normal limits.  His speech was regular in 
rate, tone, and volume.  His mood was satisfactory but he 
complained of being angry a lot.  He had a full range of 
affect, which was appropriate to thought content and not 
labile.  His thought process was linear.  He denied suicidal 
or homicidal ideation.  No delusions were elicited and 
although he denied visual hallucinations, he complained of 
some auditory hallucinations of mumbling.  His insight and 
judgment were fair.  His GAF score was 60.  He indicated that 
his financial needs were greater since he remarried and so he 
needed an increase in his disability compensation.  He asked 
the VA physician to write a letter vouching that he was 
totally disabled.  He then asked for hospitalization. 

A September 2002 VA outpatient treatment record shows the 
Veteran complained of irritability, social avoidance, 
fluctuating appetite, occasional auditory hallucinations, and 
rare visual hallucinations.  He indicated that his 
hallucinations had lessened.  On mental status examination he 
was alert, oriented, and in no acute distress.  His GAF score 
was 55.  

In September 2002, on VA outpatient mental status examination 
the Veteran he was alert, fully oriented, casually dressed, 
and well groomed.  He was cooperative and made good eye-
contact.  His psychomotor activity was within normal limits 
and his speech was regular in rate, tone, and volume.  His 
mood was satisfactory and he had full range of affect which 
was appropriate to content and not labile.  His thought 
process was linear.  He had some paranoia, but denied 
suicidal or homicidal ideation and visual hallucinations, but 
reported that his auditory hallucinations of mumbling 
continued.  His insight and judgment were fair.  His GAF 
score was 60.  

On VA examination in October 2002 it was noted that the 
Veteran was neat.  Initially, he appeared confused, unable to 
recall information and soon worked himself into 'frenzy.'  He 
was asked to get control of himself or leave.  He quickly 
composed himself and was competent and rational for the 
remainder of the session.  He requested that the examiner 
write a report so he could obtain a 100 percent disability 
rating.  He needed money to continue repairs of his newly 
purchased house and to start his ribs place.  Once he had 
regained his composure, he was oriented to time, person, and 
place.  Memory was intact.  There was no evidence of 
psychosis.  His GAF score was 70. 

Dublin VAMC outpatient treatment records show that in 
December 2002 the Veteran complained of occasional visual 
hallucinations, a reduction of auditory hallucinations, and 
teeth clenching.  The teeth clenching was attributed to his 
medication and so his prescription was changed.  He was 
alert, oriented, and in no acute distress.  His GAF score was 
55.  In March 2003, the Veteran complained of a recent 
nightmare, occasional mild auditory and visual 
hallucinations, and fluctuations in his appetite, weight, and 
sleep patterns.  He was alert, oriented, and in no acute 
distress.  His GAF score was 60.   

A January 2004 VA outpatient treatment record shows the 
Veteran complained of auditory and visual hallucinations and 
also poor sleep.  He was alert, oriented, in no acute 
distress.  He was anxious and very talkative.  His GAF score 
was 60.  In May 2004, he complained of increased frequency of 
nightmares and occasional visual and auditory hallucinations.  
He stated that his appetite fluctuated and his sleep was so-
so.  He was alert, oriented, and in no acute distress.  His 
GAF score was 60.  In August 2004, he complained of increased 
frequency of nightmares and occasional visual and auditory 
hallucinations.  He was alert, oriented, and in no acute 
distress.  

VA medical records from the Augusta VAMC from August 2004 to 
April 2008 show that the Veteran received mental health 
outpatient treatment.  An August 2004 a mental status 
examination showed that his mood was normal and his affect 
was appropriate.  His conversation was goal-oriented, 
logical, and rational.  In September 2004 he complained of 
auditory and visual hallucinations, paranoia, social 
isolation, and trouble sleeping.  He stated that he had not 
worked in ten years and wanted a disability increase.  He was 
diagnosed with psychosis and polysubstance abuse.  On mental 
status examination he was casually dressed with good personal 
hygiene.  He made good eye-contact and his speech was within 
normal limits and clear.  He displayed minimal psychomotor 
agitation but no abnormal involuntary movements.  His mood 
was euthymic and his affect was appropriate and broad.  His 
thought process was organized.  He experienced jumbled and 
vague auditory hallucinations but had no well formed 
delusions, ideas of reference or grandiosity.  He denied 
suicidal or homicidal ideations.  His cognition was grossly 
intact and his insight and judgment were fair.  His GAF score 
was 50.  

An October 2004 VA outpatient treatment record shows the 
Veteran complained of continued auditory hallucinations, 
nightmares, and feeling paranoid at times.  On mental status 
examination he was casually dressed with good personal 
hygiene.  He made good eye-contact and his speech was within 
normal limits and clear.  He displayed minimal psychomotor 
agitation but no abnormal involuntary movements.  His mood 
was dysphoric and his affect was appropriate and broad.  His 
thought process was organized.  He experienced unclear 
auditory hallucinations and vague paranoid ideations but 
denied suicidal or homicidal ideation.  His cognition was 
grossly intact and his insight and judgment were fair.  His 
GAF score was 50.  

A November 2004 VA outpatient treatment record shows the 
Veteran complained of paranoia, auditory hallucinations, 
nightmares 2 or 3 times a week, and fluctuating sleep 
patterns.  On mental status examination he was casually 
dressed with good personal hygiene and he made good eye-
contact.  His speech was within normal limits and clear.  He 
displayed minimal psychomotor agitation but no abnormal 
involuntary movements.  His mood was dysphoric and his affect 
was appropriate and broad.  His thought process was 
organized.  He experienced auditory hallucinations and vague 
paranoid ideations but denied suicidal or homicidal ideation.  
His cognition was grossly intact and his insight and judgment 
were fair.  He also experienced the additional PTSD symptoms 
of nightmares, hyperarousal, avoidance, intrusive thoughts, 
and flashbacks.  His GAF score was 50.  

A February 2005 VA outpatient treatment record shows the 
Veteran complained of auditory hallucinations, nightmares, 
and occasional visual hallucinations.  On mental status 
examination he was casually dressed with good personal 
hygiene and he made good eye-contact.  His speech was within 
normal limits and clear.  There was no psychomotor agitation 
and no abnormal involuntary movements.  His mood was 
dysphoric and his affect was appropriate and broad.  His 
thought process was organized.  He denied suicidal or 
homicidal ideations but he was experiencing auditory 
hallucinations and vague paranoid ideation.  His cognition 
was grossly intact and his insight and judgment were fair.  
His GAF score was 50. 

A July 2005 VA outpatient treatment record shows the Veteran 
stated that things were going well, with his auditory 
hallucinations being down to less than once a week.  On 
mental status examination that he was casually dressed with 
good personal hygiene and he made good eye-contact.  His 
speech was within normal limits and clear. There was no 
psychomotor agitation and no abnormal involuntary movements.  
His mood was dysphoric and his affect was appropriate and 
broad.  His thought process was organized.  He denied 
suicidal or homicidal ideations but he was experiencing 
infrequent auditory hallucinations.  His cognition was 
grossly intact and his insight and judgment were fair.  His 
GAF score was 50.  

A November 2005 VA outpatient treatment record shows the 
Veteran stated that things were going pretty well with his 
nightmares and flashbacks at baseline and his auditory 
hallucinations down to once a week.  He also reported some 
bouts of depression lasting up to half a day.  On mental 
status examination he was alert, fully oriented, casually 
dressed with good personal hygiene, and he made good eye-
contact.  His speech was within normal limits and clear.  
There was no psychomotor abnormality and no abnormal 
involuntary movements.  His mood was euthymic and his affect 
was appropriate and broad.  His thought process was 
organized.  He denied suicidal or homicidal ideation but was 
experiencing visual hallucinations.  His cognition was 
grossly intact and his insight and judgment were fair.  His 
GAF score was 50.  

An April 2006 VA outpatient treatment record shows the 
Veteran reported sleeping poorly and feeling depressed.  On 
mental status examination he was alert, fully oriented, and 
casually dressed with good personal hygiene.  He made good 
eye-contact and his speech was within normal limits and 
clear.  There was no psychomotor abnormality and no abnormal 
involuntary movements.  His mood was euthymic and his affect 
was appropriate and broad.  His thought process was 
organized.  There were no delusions and he denied suicidal or 
homicidal ideations as well as hallucinations.  His cognition 
was grossly intact and his insight and judgment were fair.  
His GAF score was 50.  

An October 2006 VA outpatient treatment record shows the 
Veteran reported infrequent nightmares and flashbacks.  On 
mental status examination he was alert, fully oriented, 
casually dressed, and had good personal hygiene.  He made 
good eye-contact and his speech was within normal limits and 
clear.  There was no psychomotor abnormality and no abnormal 
involuntary movements.  His mood was euthymic and his affect 
was appropriate and broad.  His thought process was 
organized.  He had no delusions and denied suicidal or 
homicidal ideations as well as any hallucinations.  His 
cognition was grossly intact and his insight and judgment 
were fair.  His GAF score was 50.  

A January 2007 VA outpatient treatment record shows the 
Veteran stated that he was doing pretty good.  On mental 
status examination he was alert, fully oriented, casually 
dressed, and had good personal hygiene.  He made good eye-
contact and his speech was within normal limits.  There was 
no psychomotor abnormality or no abnormal involuntary 
movements.  His mood was euthymic and his affect was 
appropriate and broad.  His thought process was organized.  
He had no delusions and denied suicidal or homicidal ideation 
as well as any hallucinations.  His cognition was grossly 
intact and his insight and judgment were fair.  His GAF score 
was 60.  

An October 2007 VA outpatient treatment record shows the 
Veteran complained of some insomnia and nightmares.  On 
mental status examination he was fully oriented and he was 
casually and appropriately dressed and well-groomed.  He had 
no psychomotor agitation or retardation.  He made good eye-
contact and his speech was normal in rate, flow, and volume.  
He was cooperative and his mood was satisfactory.  His affect 
was reactive and his thought process was generally linear and 
logical.  He denied suicidal or homicidal ideation as well as 
visual hallucinations, but experienced occasional auditory 
hallucinations.  No delusions were noted and his insight and 
judgment were fair.  His GAF score was 55. 

On VA examination in October 2007 it was noted that the 
Veteran was clean, casually dressed, able to maintain 
personal hygiene, had unremarkable psychomotor activity, and 
unremarkable speech.  He was also fully oriented and had an 
appropriate affect and good mood.  He was cooperative, 
friendly, and attentive.  His thoughts were unremarkable in 
content and process.  He had no visual hallucination but had 
occasional auditory hallucinations.  He had no delusions, 
panic attacks, obsessive or ritualistic behaviors or suicidal 
or homicidal ideation.  He had a normal memory and average 
intelligence.  He was aware that he has a problem and 
understood the outcome of his behavior.  He had good impulse 
control and had not had episodes of violence or inappropriate 
behavior.  He had no problems with activities of daily 
living.  His GAF score was 75. 

Augusta VAMC outpatient treatment records show that in April 
2008, the Veteran stated that he was doing better and had no 
new complaints.  He was benefiting from medication without 
any adverse effects.  He was sleeping better and denied any 
hallucinations.  On mental status examination he was fully 
oriented, casually and appropriately dressed, and well-
groomed.  He had no psychomotor abnormalities and made good 
eye- contact.  His speech was normal in rate, flow, and 
volume.  He was cooperative.  His mood was euthymic and his 
affect was reactive.  His thought process was generally 
linear and logical.  He denied suicidal or homicidal 
ideations.  He also denied visual hallucinations but 
experienced occasional auditory hallucinations.  No delusions 
noted.  His insight and judgment were fair.  His GAF score 
was 55. 

A November 2008 VA outpatient treatment record shows that the 
Veteran complained of financial problems.  He had not worked 
in many years and complained of difficulty coping with 
stress.  Someone had gone to court, purportedly because the 
Veteran had threatened that person.  The Veteran vehemently 
denied having threatened anyone.  He admitted having 
occasional paranoia, flashbacks, and nightmares.  He also 
reported not taking his medications as prescribed but denied 
use of alcohol and illicit drugs.  On mental status 
examination he was not in any acute distress.  He was 
appropriately well groomed and casually dressed.  He made 
good eye contact.  He displayed mild psychomotor agitation.  
He was cooperative with the examiner and made jokes.  His 
speech was of normal rate, flow, and volume.  His mood was 
irritable and his affect was reactive.  His thought processes 
were generally linear and logical.  He denied having suicidal 
or homicidal ideation.  He denied having visual 
hallucinations.  He did express vague paranoia.  He was fully 
oriented.  His insight and judgment were fair.  His GAF score 
was 49.  His other problems included degenerative joint 
disease, gastric carcinoma, and glaucoma.  It was reported 
that he had long-standing PTSD and schizophrenia, coupled 
with his medical problems, his inability to handle stress 
and, so, he was considered totally and permanently 
unemployable.  

In a November 2008 statement the Veteran's wife reported that 
the Veteran took medication for PTSD and for other illnesses.  
He had gone though a lot of changes in the seven years since 
she had met him.  He had difficulties with depression, 
anxiety, and mood swings.  He had been dismissed a couple of 
years ago as being unemployable.  This was because he could 
not hold his attention long enough to complete tasks.  On 
several occasions she had been awakened because of his 
nightmares and his not knowing where he was.  She felt that 
his medications caused him to be spaced out.  He had visual 
and hearing loss, and other complications.  

At the February 2009 travel Board hearing the Veteran's wife 
testified that she ensured the Veteran's good hygiene, 
including bathing, brushing his teeth, and combing his hair 
and made sure that he was appropriately attired if they had 
to go someplace.  She met and married him seven years ago.  
Page 4 of the transcript.  There had been times when the 
Veteran went off the deep end.  There were times when he 
would disappear for days on end.  Page 6.  She was afraid 
that if she were not there to care for him, he would be 
unable to cope.  Pages 6 and 7.  He had disappeared for 
several days at a time on over 30 occasions in the seven 
years she had known him.  She did not think that he was 
suicidal.  Page 12.  If she left for the day and gave the 
Veteran a list of things to do, most of the time they did not 
all get done.  Page 25.  

The Veteran testified that he had auditory hallucinations two 
or three times a week.  He was sometimes irritable and 
sometimes wanted to harm others, but he had not wanted to 
harm himself for several months.  Page 8.  His wife was his 
best friend, but he did not maintain close relationships with 
other family members.  Page 10.  He took medication for 
depression and for pain.  Page 15.  The presiding Veterans 
Law Judge indicated that the Veteran also seemed to have a 
good amount of forgetfulness in terms of short-term memory 
when it came to things such as taking his medications.  Page 
16.  When asked if he would be able to remember to perform 
certain acts or chores, without writing them done, he replied 
that he might be able to remember them, but it would depended 
on how his medication was affecting that day.  Page 17.  He 
sometimes felt that he had to answer the voices that spoke to 
him.  He also had visual hallucinations 2 or 3 times daily of 
something shooting across from the corner of his eye.  He 
sometimes saw images.  Because of these things he felt 
suspicious of what was going on around him.  Page 22.  He had 
no hobbies and did not belong to any clubs but he sometimes 
did yard work.  He attended religious services but he did not 
hunt or fish.  Page 23.  He had one friend in Shreveport to 
whom he spoke every so often.  Page 24.  He might sometimes 
become angry or start crying for no reason.  Page 25.  

Pertinent Laws and Regulations

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, under separate Diagnostic Codes (DCs), 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155.  Disabilities are viewed and examination reports are 
interpreted historically, reconciling the information into a 
consistent picture accurately reflecting all elements of the 
disability.  38 C.F.R. § 4.1, 4.2.  A higher rating is 
assigned if it more nearly approximates the criteria 
therefor.  38 C.F.R. § 4.7.  Disorders may not show all the 
findings specified for a particular rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

Generally, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric symptoms 
as well as the length and capacity for adjustment during 
periods of remission.  While consideration is given to the 
extent of social impairment, a psychiatric rating will not be 
assigned solely on the basis of social impairment.  

38 C.F.R. § 4.130 provides that paranoid schizophrenia, 
Diagnostic Code 9203, as well as PTSD, Diagnostic Code 9411, 
are rated under a General Rating Formula for Evaluating 
Psychiatric Disorders, under Diagnostic Code 9440, which, in 
turn, provides that occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating. 



Analysis

The Veteran's claim for an increased rating was received in 
September 2002 and, so, the time period which is relevant for 
adjudicating this increased rating claim is from September 
2001, one year before the claim was filed, until the present.  
See generally Hart, 21 Vet. App. 505.  

A GAF Score of 71 to 80 indicates that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors, e.g., difficulty concentrating after 
a family argument; with no more than slight impairment in 
social, occupational or school functioning, e.g., temporarily 
falling behind in school work.  A GAF score of 61 to 70, 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  A GAF score 
of 41 to 50 indicates that the examinee has serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
person avoid friends, neglects family, and is unable to 
work).  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  

The Veteran has not worked during the relevant time period.  
He argues that his wife has maintained his personal hygiene 
and dresses him prior to his medical appointments.  Thus, his 
appropriate appearance should not be considered when 
determining the degree of his disability.  

Even assuming that neat presentations at the time of his VA 
outpatient treatment and formal rating examinations only 
masks a neglect of personal appearance and hygiene, most of 
his GAF scores have fluctuated reflecting mostly a moderate 
level of symptomatology, but at time a serious level.  
Moreover, he does not have impaired impulse control.  Rather, 
his past threat of violence toward VA personnel is in keeping 
with an attempt to manipulate others for the purpose of 
obtaining increased compensation.  In this regard, he has 
also attempted a more subtle approach at the time of some 
evaluations to arrive at the same objective.  He has not 
genuinely endorsed suicidal, or even homicidal, ideation.  He 
has not displayed obsessional rituals nor is there impairment 
of speech nor near-continuous panic or depression, although 
he does have depression.  Likewise, he has not had any 
disorientation.  

Subjectively, the Veteran's has occasionally complained of 
visual hallucinations, and more frequently of auditory 
hallucinations.  At the travel Board hearing he indicated he 
had some short-term memory loss.  However, this is 
encompassed in the current 50 percent disability rating.  
Also, encompassed are his symptoms of PTSD, including 
nightmares and any sleep disturbance.  However, repeated 
mental status examinations demonstrate no impairment in 
affect, speech, psychomotor activity, insight or judgment.  

The Veteran's difficulties establishing effective work and 
social relationships is also encompassed in the current 50 
percent disability rating.  He has not had deficiencies in 
judgment, thinking or mood nor had genuine suicidal ideation, 
impairment of speech or near continuous panic or depression 
or disorientation which would warrant a 70 percent disability 
evaluation.  

Accordingly, the Board concludes that the schedular rating 
criteria for a 70 percent disability evaluation have not been 
met.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, but not from referring the case for that 
purpose.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disability are inadequate.  
This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun, 
Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).  In reaching this conclusion the Board also 
notes that the Veteran has not been hospitalization for 
psychiatric purposes in recent years.  His current level of 
occupational impairment due solely to his service-connected 
psychiatric disability is also contemplated in the current 
rating.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction with PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


